Citation Nr: 1003269	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation benefits for S., the Veteran's son, 
after October 27, 2005, to include the issue of whether S., 
is entitled to recognition as a "helpless child" of the 
Veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of eighteen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from March 1976 to March 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, granted Department of Veterans Affairs (VA) Dependency 
and Indemnity Compensation (DIC) benefits to S., the 
Veteran's son, for the period from June 1, 2005, to October 
27, 2005, his 18th birthday.  

In September 2009, the Appellant was afforded a hearing 
before the undersigned Acting Veterans Law Judge.  At the 
hearing, the Appellant submitted a Motion to Advance on the 
Docket.  In December 2009, the Board granted the Appellant's 
motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Appellant if further action is required on her part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



REMAND

The Appellant advances that S., is entitled to VA DIC 
benefits beyond October 27, 2005, his 18th birthday, as he 
became permanently incapacitated prior to attaining the age 
of 18.  In her April 2008 Appeal to the Board (VA Form 9), 
the Appellant reported that S. was "seriously handicapped" 
and "tested as an emotional[ly] impaired teenager."  

At the hearing before the undersigned Acting Veterans Law 
Judge, the Appellant reiterated that S. had undergone cranial 
surgery at three years of age; sustained a near fatal seizure 
at five years of age; and was an emotionally disturbed 
teenager.  In reviewing the record, the Board observes that 
clinical documentation of the cited treatment and assessments 
are not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the Appellant's claim.  See 38 C.F.R. § 3.159 
(2009).

In November 2009, the Appellant submitted clinical 
documentation from the Richmond County Board of Education 
Psychological Services dated in June 2002.  She did not waive 
initial agency of original jurisdiction review of the 
additional documentation.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the Appellant or her representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Because this matter must 
be remanded to obtain outstanding records, the Board finds 
that, on remand, the RO must consider this evidence.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the Appellant and request 
that she submit copies of all clinical 
documentation pertaining to treatment of 
the S.'s cranial, seizure, and 
psychiatric disabilities prior to October 
27, 2005.  Upon receipt of the requested 
clinical documentation, it should be 
incorporated into the record.  

2.  Then, after undertaking any other 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to VA DIC benefits for S., 
the Veteran's son, after October 27, 
2005, to include the issue of whether S., 
is entitled to recognition as a 
"helpless child" of the Veteran on the 
basis of permanent incapacity for 
self-support prior to attaining the age 
of eighteen.  If the benefits sought on 
appeal remain denied, the Appellant and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Appellant's claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Appellant 
should be given the opportunity to 
respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the VA.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

